 Case 19-40658          Doc 167     Filed 06/10/20 Entered 06/10/20 15:27:37           Desc Main
                                    Document      Page 1 of 43



                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                                BKY 19-40658
                                                       Chapter 7
 Scheherazade, Inc.,

                       Debtor.


               NOTICE OF HEARING AND MOTION OBJECTING TO CLAIM OF
                              GRETCHEN COHENOUR

TO:       The claimant and other entities specified in Local Rules 9013-3(a) and 3007-1:

          1.      Nauni Manty, the chapter 7 trustee of the bankruptcy estate of the debtor, moves

the court for the relief requested below and gives notice of hearing.

          2.      The court will hold a hearing on this motion on Wednesday, July 15, 2020, at 9:30

a.m., before the Honorable Kathleen H. Sanberg, in Courtroom No. 8 West, at the United States

Courthouse, at 300 South Fourth Street, in Minneapolis, Minnesota 55415.

          3.      Any response to this motion must be filed and served not later than Friday, July

10, 2020, which is five days before the time set for the hearing (including Saturdays, Sundays and

holidays). UNLESS A RESPONSE OPPOSING THE MOTION IS TIMELY FILED, THE

COURT MAY GRANT THE MOTION WITHOUT A HEARING.

          4.      This court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and 1334,

Fed. R. Bankr. P. 5005 and Local Rule 1070-1. The petition commencing this chapter 7 case was

filed on March 10, 2019. This proceeding is a core proceeding. This case is now pending before

this court.

          5.      This motion arises under 11 U.S.C. §§ 502, Fed. R. Bankr. P. 3007, 9013 and 9014

and Local Rules 3007-1, 9006-1, 9013-1 and 9013-3.




                                                   1
 Case 19-40658       Doc 167        Filed 06/10/20 Entered 06/10/20 15:27:37          Desc Main
                                    Document      Page 2 of 43



       6.      Gretchen Cohenour filed an unsecured claim for an unknown amount. See Claim

No. 46. A copy of the claim is attached as Exhibit A.

       7.       The claim relates to jewelry sold by the debtor pursuant to consignment

merchandise agreements between the debtor and Ms. Cohenour. After Ms. Cohenour filed her

proof of claim, she retrieved nine pieces of jewelry back from the debtor. However, Ms. Cohenour

did not amend her claim to account for the returned jewelry. A copy of the receipts for the returned

jewelry is attached as Exhibit B.

       8.       The following chart shows the jewelry returned to Ms. Cohenour by connecting

the relevant claim part with the corresponding page of Exhibit B:

       Exhibit B (Receipt for returned jewelry)              Corresponding Part of Claim

               Page 2                                                Part 17

               Page 3                                                Part 15

               Page 4                                                 Part 16

               Page 5                                                 Part 4

               Page 6                                                 Part 6

               Page 7                                                 Part 7

               Page 8                                                 Part 21

               Page 9                                                 Part 20

               Page 10                                                Part 22

       9.      The proof of claim should not include a value attribute to the items returned to Ms.

Cohenour. Based on a review of the consignment forms attached to the proof claim, the remaining

jewelry which was sold by the debtor pre-petition totals $2,220. Accordingly, the trustee requests

that Claim No. 46 be allowed as a general unsecured claim of $2,220.




                                                  2
 Case 19-40658      Doc 167     Filed 06/10/20 Entered 06/10/20 15:27:37             Desc Main
                                Document      Page 3 of 43



       WHEREFORE, the trustee requests that the objection to the claim of Ms. Cohenour be

sustained and the claim be allowed as a general unsecured claim of $2,220.

                                                   MANTY & ASSOCIATES, P.A.

 Dated: June 10, 2020                              /e/ Mary F. Sieling
                                                   Nauni Manty (#230352)
                                                   Mary F. Sieling (#389893)
                                                   401 Second Avenue North, Suite 400
                                                   Minneapolis, MN 55401
                                                   Phone: (612) 465-0990
                                                   Email: mary@mantylaw.com

                                                   Attorneys for the Chapter 7 Trustee




                                               3
           Case
            Case19-40658
                 19-40658 Doc  167
                           Claim 46-1Filed 06/10/20
                                         Filed 04/04/19Entered
                                                          Desc06/10/20 15:27:37 Page
                                                               Main Document     Desc1 Main
                                                                                       of 3
                                     Document       Page 4 of 43
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 Scheherazade, Inc.                                                                                              U.S. Bankruptcy Court
                                                                                                                           District of Minnesota
 Debtor 2
 (Spouse, if filing)                                                                                                             4/4/2019
 United States Bankruptcy Court           District of Minnesota                                                            Lori Vosejpka, Clerk
 Case number: 19−40658


Official Form 410
Proof of Claim                                                                                                                                     04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            Gretchen Cohenour
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               Gretchen Cohenour                                              609 W. 7th Street

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  609 W 77th St
                                  Winona MN 55987



                                  Contact phone              507−459−5315                        Contact phone

                                  Contact email        gcohenour@winona.edu                      Contact email

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1




                                                                          Exhibit A
        Case
         Case19-40658
                19-40658 Doc Claim16746-1Filed   06/10/20
                                             Filed  04/04/19Entered
                                                                  Desc06/10/20  15:27:37 Page
                                                                         Main Document    Desc2 Main
                                                                                                of 3
                                          Document          Page  5 of 43
Part 2: Give Information About the Claim as of the Date the Case Was Filed
6.Do you have any                 No
  number you use to               Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
  identify the debtor?


7.How much is the             $ unknown                            Does this amount include interest or other charges?
  claim?                                                             No
                                                                     Yes. Attach statement itemizing interest, fees, expenses, or
                                                                     other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                              I consigned jewelry at Scheherazade, Inc. and would like to have it returned
                              and be paid for the pieces they sold.


9. Is all or part of the         No
   claim secured?                Yes. The claim is secured by a lien on property.
                                  Nature of property:
                                      Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                     Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                      Motor vehicle
                                      Other. Describe:


                                   Basis for perfection:

                                   Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                   interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                   document that shows the lien has been filed or recorded.)

                                   Value of property:                          $

                                   Amount of the claim that is                 $
                                   secured:
                                   Amount of the claim that is                 $                                  (The sum of the secured and
                                   unsecured:                                                                     unsecured amounts should
                                                                                                                  match the amount in line 7.)


                                   Amount necessary to cure any default as of the                     $
                                   date of the petition:

                                   Annual Interest Rate (when case was filed)                                     %
                                         Fixed
                                         Variable
10.Is this claim based on          No
   a lease?                        Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to        No
   a right of setoff?              Yes. Identify the property:




Official Form 410                                               Proof of Claim                                                page 2




                                                                   Exhibit A
         Case
          Case19-40658
               19-40658 Doc  167
                         Claim 46-1Filed 06/10/20
                                       Filed 04/04/19Entered
                                                        Desc06/10/20 15:27:37 Page
                                                             Main Document     Desc3 Main
                                                                                     of 3
                                   Document       Page 6 of 43
12.Is all or part of the claim            No
    entitled to priority under                                                                                                Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
    A claim may be partly                   Domestic support obligations (including alimony and child support) $
    priority and partly                     under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories, the                 Up to $2,850* of deposits toward purchase, lease, or rental of                    $
    law limits the amount                   property or services for personal, family, or household use. 11
    entitled to priority.                   U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $12,850*) earned within                    $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                        $
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies                   $

                                         * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                4/4/2019

                                                                 MM / DD / YYYY


                                 /s/ Gretchen Cohenour

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                       Gretchen Cohenour

                                                                            First name       Middle name        Last name
                                 Title

                                 Company

                                                                            Identify the corporate servicer as the company if the authorized agent is a
                                                                            servicer
                                 Address                                    609 W. 7th Street

                                                                            Number Street
                                                                            WINONA, MN 55987

                                                                            City State ZIP Code
                                 Contact phone             507−459−5315                         Email         gcohenour@winona.edu


Official Form 410                                                      Proof of Claim                                                   page 3




                                                                         Exhibit A
 Case19-40658
Case  19-40658 Claim
                Doc 167   Filed206/10/20
                     46-1 Part             EnteredDesc
                                  Filed 04/04/19   06/10/20 15:27:371 Desc
                                                        Attachment    Page Main
                                                                           1 of 1
                           Document      Page 7 of 43




                                     Exhibit A
 Case19-40658
Case  19-40658 Claim
                Doc 167   Filed306/10/20
                     46-1 Part             EnteredDesc
                                  Filed 04/04/19   06/10/20 15:27:372 Desc
                                                        Attachment    Page Main
                                                                           1 of 1
                           Document      Page 8 of 43




                                     Exhibit A
 Case19-40658
Case  19-40658 Claim
                Doc 167   Filed406/10/20
                     46-1 Part             EnteredDesc
                                  Filed 04/04/19   06/10/20 15:27:373 Desc
                                                        Attachment    Page Main
                                                                           1 of 1
                           Document      Page 9 of 43




                                     Exhibit A
 Case19-40658
Case  19-40658 Claim
                Doc 167   Filed506/10/20
                     46-1 Part             EnteredDesc
                                  Filed 04/04/19   06/10/20 15:27:374 Desc
                                                        Attachment    Page Main
                                                                           1 of 1
                          Document      Page 10 of 43




                                     Exhibit A
 Case19-40658
Case  19-40658 Claim
                Doc 167   Filed606/10/20
                     46-1 Part             EnteredDesc
                                  Filed 04/04/19   06/10/20 15:27:375 Desc
                                                        Attachment    Page Main
                                                                           1 of 1
                          Document      Page 11 of 43




                                     Exhibit A
 Case19-40658
Case  19-40658 Claim
                Doc 167   Filed706/10/20
                     46-1 Part             EnteredDesc
                                  Filed 04/04/19   06/10/20 15:27:376 Desc
                                                        Attachment    Page Main
                                                                           1 of 1
                          Document      Page 12 of 43




                                     Exhibit A
 Case19-40658
Case  19-40658 Claim
                Doc 167   Filed806/10/20
                     46-1 Part             EnteredDesc
                                  Filed 04/04/19   06/10/20 15:27:377 Desc
                                                        Attachment    Page Main
                                                                           1 of 1
                          Document      Page 13 of 43




                                     Exhibit A
 Case19-40658
Case  19-40658 Claim
                Doc 167   Filed906/10/20
                     46-1 Part             EnteredDesc
                                  Filed 04/04/19   06/10/20 15:27:378 Desc
                                                        Attachment    Page Main
                                                                           1 of 1
                          Document      Page 14 of 43




                                     Exhibit A
 Case
Case  19-40658 Claim
     19-40658   Doc 46-1
                     167 Part
                          Filed
                              1006/10/20   Entered 06/10/20
                                   Filed 04/04/19            15:27:379 Desc
                                                    Desc Attachment     PageMain
                                                                             1 of 1
                          Document       Page 15 of 43




                                      Exhibit A
  Case
Case   19-40658Claim
     19-40658    Doc46-1
                     167 Part
                          Filed
                              1106/10/20   EnteredDesc
                                  Filed 04/04/19   06/10/20 15:27:3710 Desc
                                                        Attachment      PageMain
                                                                             1 of 1
                          Document      Page 16 of 43




                                      Exhibit A
  Case
Case   19-40658Claim
     19-40658    Doc46-1
                     167 Part
                          Filed
                              1206/10/20   EnteredDesc
                                  Filed 04/04/19   06/10/20 15:27:3711 Desc
                                                        Attachment      PageMain
                                                                             1 of 1
                          Document      Page 17 of 43




                                      Exhibit A
  Case
Case   19-40658Claim
     19-40658    Doc46-1
                     167 Part
                          Filed
                              1306/10/20   EnteredDesc
                                  Filed 04/04/19   06/10/20 15:27:3712 Desc
                                                        Attachment      PageMain
                                                                             1 of 1
                          Document      Page 18 of 43




                                      Exhibit A
  Case
Case   19-40658Claim
     19-40658    Doc46-1
                     167 Part
                          Filed
                              1406/10/20   EnteredDesc
                                  Filed 04/04/19   06/10/20 15:27:3713 Desc
                                                        Attachment      PageMain
                                                                             1 of 1
                          Document      Page 19 of 43




                                      Exhibit A
  Case
Case   19-40658Claim
     19-40658    Doc46-1
                     167 Part
                          Filed
                              1506/10/20   EnteredDesc
                                  Filed 04/04/19   06/10/20 15:27:3714 Desc
                                                        Attachment      PageMain
                                                                             1 of 1
                          Document      Page 20 of 43




                                      Exhibit A
  Case
Case   19-40658Claim
     19-40658    Doc46-1
                     167 Part
                          Filed
                              1606/10/20   EnteredDesc
                                  Filed 04/04/19   06/10/20 15:27:3715 Desc
                                                        Attachment      PageMain
                                                                             1 of 1
                          Document      Page 21 of 43




                                      Exhibit A
  Case
Case   19-40658Claim
     19-40658    Doc46-1
                     167 Part
                          Filed
                              1706/10/20   EnteredDesc
                                  Filed 04/04/19   06/10/20 15:27:3716 Desc
                                                        Attachment      PageMain
                                                                             1 of 1
                          Document      Page 22 of 43




                                      Exhibit A
  Case
Case   19-40658Claim
     19-40658    Doc46-1
                     167 Part
                          Filed
                              1806/10/20   EnteredDesc
                                  Filed 04/04/19   06/10/20 15:27:3717 Desc
                                                        Attachment      PageMain
                                                                             1 of 1
                          Document      Page 23 of 43




                                      Exhibit A
  Case
Case   19-40658Claim
     19-40658    Doc46-1
                     167 Part
                          Filed
                              1906/10/20   EnteredDesc
                                  Filed 04/04/19   06/10/20 15:27:3718 Desc
                                                        Attachment      PageMain
                                                                             1 of 1
                          Document      Page 24 of 43




                                      Exhibit A
  Case
Case   19-40658Claim
     19-40658    Doc46-1
                     167 Part
                          Filed
                              2006/10/20   EnteredDesc
                                  Filed 04/04/19   06/10/20 15:27:3719 Desc
                                                        Attachment      PageMain
                                                                             1 of 1
                          Document      Page 25 of 43




                                      Exhibit A
  Case
Case   19-40658Claim
     19-40658    Doc46-1
                     167 Part
                          Filed
                              2106/10/20   EnteredDesc
                                  Filed 04/04/19   06/10/20 15:27:3720 Desc
                                                        Attachment      PageMain
                                                                             1 of 1
                          Document      Page 26 of 43




                                      Exhibit A
  Case
Case   19-40658Claim
     19-40658    Doc46-1
                     167 Part
                          Filed
                              2206/10/20   EnteredDesc
                                  Filed 04/04/19   06/10/20 15:27:3721 Desc
                                                        Attachment      PageMain
                                                                             1 of 1
                          Document      Page 27 of 43




                                      Exhibit A
  Case
Case   19-40658Claim
     19-40658    Doc46-1
                     167 Part
                          Filed
                              2306/10/20   EnteredDesc
                                  Filed 04/04/19   06/10/20 15:27:3722 Desc
                                                        Attachment      PageMain
                                                                             1 of 1
                          Document      Page 28 of 43




                                      Exhibit A
  Case
Case   19-40658Claim
     19-40658    Doc46-1
                     167 Part
                          Filed
                              2406/10/20   EnteredDesc
                                  Filed 04/04/19   06/10/20 15:27:3723 Desc
                                                        Attachment      PageMain
                                                                             1 of 1
                          Document      Page 29 of 43




                                      Exhibit A
Case 19-40658   Doc 167   Filed 06/10/20 Entered 06/10/20 15:27:37   Desc Main
                          Document      Page 30 of 43




                                    Exhibit B
Case 19-40658   Doc 167   Filed 06/10/20 Entered 06/10/20 15:27:37   Desc Main
                          Document      Page 31 of 43




                                    Exhibit B
Case 19-40658   Doc 167   Filed 06/10/20 Entered 06/10/20 15:27:37   Desc Main
                          Document      Page 32 of 43




                                    Exhibit B
Case 19-40658   Doc 167   Filed 06/10/20 Entered 06/10/20 15:27:37   Desc Main
                          Document      Page 33 of 43




                                    Exhibit B
Case 19-40658   Doc 167   Filed 06/10/20 Entered 06/10/20 15:27:37   Desc Main
                          Document      Page 34 of 43




                                    Exhibit B
Case 19-40658   Doc 167   Filed 06/10/20 Entered 06/10/20 15:27:37   Desc Main
                          Document      Page 35 of 43




                                    Exhibit B
Case 19-40658   Doc 167   Filed 06/10/20 Entered 06/10/20 15:27:37   Desc Main
                          Document      Page 36 of 43




                                    Exhibit B
Case 19-40658   Doc 167   Filed 06/10/20 Entered 06/10/20 15:27:37   Desc Main
                          Document      Page 37 of 43




                                    Exhibit B
Case 19-40658   Doc 167   Filed 06/10/20 Entered 06/10/20 15:27:37   Desc Main
                          Document      Page 38 of 43




                                    Exhibit B
Case 19-40658   Doc 167   Filed 06/10/20 Entered 06/10/20 15:27:37   Desc Main
                          Document      Page 39 of 43




                                    Exhibit B
 Case 19-40658       Doc 167     Filed 06/10/20 Entered 06/10/20 15:27:37           Desc Main
                                 Document      Page 40 of 43



                                       VERIFICATION

       I, Nauni Manty, the trustee and movant named in the foregoing notice of hearing and

motion, declare under penalty of perjury that the facts contained in the foregoing motion are true

and correct to the best of my knowledge, information and belief.



Dated: June 10, 2020
                                                    Nauni Manty, Trustee




                                                4
 Case 19-40658         Doc 167   Filed 06/10/20 Entered 06/10/20 15:27:37           Desc Main
                                 Document      Page 41 of 43



                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                             BKY 19-40658
                                                    Chapter 7
 Scheherazade, Inc.,

                       Debtor.


                           UNSWORN CERTIFICATE OF SERVICE

I declare under penalty of perjury that June 10, 2020, I caused copies of the following documents
to be filed electronically with the Clerk of Court through ECF, and that ECF will send an e-notice
of the electronic filing to the ECF participants:

          Notice of Hearing and Motion Objecting to Claim of Gretchen Cohenour,
          Verification, Proposed Order and this Unsworn Certificate of Service,

I further declare that I caused copies of the foregoing documents to be mailed by first class mail,
postage prepaid, to the following non-ECF participants:

 Gretchen Cohenour
 609 W 77th St
 Winona, MN 55987

 Scheherazade, Inc.
 3181 West 69th St
 Edina, MN 55435

 Robert K Dakis
 Morrison Cohen, LLP
 909 Third Ave
 New York, NY 10022

 David J Kozlowski
 Morrison Cohen, LLP
 909 Third Ave
 New York, NY 10022

 Joseph T Moldovan
 Morrison Cohen, LLP
 909 Third Ave
 New York, NY 10022




                                                5
 Case 19-40658     Doc 167    Filed 06/10/20 Entered 06/10/20 15:27:37    Desc Main
                              Document      Page 42 of 43




 Wells Fargo Vendor Financial Serv, LLC fka
 GE Gapital Information Tech Solutions
 c/o a Ricoh USA Program fdba Ikon Financ
 PO Box 13708
 Macon, GA 31208-3708



Dated: June 10, 2020                          /e/ Kevin Carnahan
                                              Kevin Carnahan, Legal Assistant
                                              Manty & Associates, P.A.
                                              401 Second Avenue North, Suite 400
                                              Minneapolis, Minnesota 55401
 Case 19-40658         Doc 167     Filed 06/10/20 Entered 06/10/20 15:27:37          Desc Main
                                   Document      Page 43 of 43



                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                            BKY 19-40658
                                                   Chapter 7
 Scheherazade, Inc.,

                       Debtor.


                                              ORDER

          This matter came on before this court on the motion of the chapter 7 trustee objecting to

the claim of Gretchen Cohenour, Claim No. 46. Based upon the files, records and proceedings

herein,

          IT IS ORDERED: that the trustee’s objection to the claim of Gretchen Cohenour, claim

46, is sustained and the claim is allowed as a general unsecured claim of $2,220.

Dated:

                                               _________________________________________
                                               Kathleen H. Sanberg
                                               United States Bankruptcy Judge
